In an action to recover damages for breach of contract, the plaintiff appeals from so much of an *696order of the Supreme Court, Nassau County (Harwood, J.), dated February 4, 1986, as determined that he waived his right to depose a nonparty witness, an employee of the defendant.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the court’s determination that the plaintiff had waived his right to seek to depose the defendant’s employee was correct. Mangano, J. P., Brown, Niehoff and Fiber, JJ., concur.